DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 15 are objected to because of the following informalities: 
Regarding Claim 9, “the source/drain electrodes” in line 10 should be changed to --source/drain electrodes--.
Regarding Claim 15, “the source/drain electrodes” in line 12 should be changed to --source/drain electrodes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2018/0182865 A1; hereinafter “Hao”) in view of Izawa et al. (US 2018/0067368 A1; hereinafter “Izawa”).
Regarding Claim 1, referring to at least Fig. 3 and related text, Hao teaches a thin film transistor, transistor comprising: a substrate (300) (paragraph 81); an active layer (303) located on the substrate (paragraphs 88-89); a light shielding layer (301), a first dielectric layer (3021),  and a second dielectric layer (3022) located between the substrate and the active layer (paragraphs 83-84), wherein the first dielectric layer is located between the second dielectric layer and the substrate (fig. 3), and wherein a refractive index of the first dielectric layer is greater than a refractive index of the second dielectric layer (paragraph 84, a refractive index of 3021 formed of silicon nitride is greater than a refractive index of 3022 formed of silicon oxide), and wherein the light shielding layer is located between the substrate and the first dielectric layer (fig. 3), wherein the first dielectric layer covers the light shielding layer (fig. 3).
While Hao does not explicitly disclose “a light blocking portion in the same layer as the light shielding layer and spaced apart from the light shielding layer on the substrate”, it would have been obvious to one of ordinary skill in the art to adjust the shape or pattern of the light shielding layer, including the shape/pattern of the light shielding layer such that a light blocking portion is formed in the same layer as the light shielding layer and spaced apart from each other on the substrate as claimed, as a routine skill in the art in order to provide desired shape or pattern of the light shielding layer for the thin film transistor of the display device.  This is evidenced by Izawa teaching a thin film transistor (30) (figs. 5-6 & paragraphs 80-81), comprising: a light blocking portion (side portions of 111) formed in the same layer as a light 
Regarding Claim 4, Izawa teaches wherein a number of the light blocking portions is at least two, and wherein the light blocking portions are disposed on both sides of the light shielding layer (fig. 6).
Regarding Claim 5, Izawa teaches wherein a material of the light blocking portion is the same as a material of the light shielding layer (paragraphs 80-81).
Regarding Claim 6, the combined teaching of Hao and Izawa has been discussed except that a cross-sectional shape of the light blocking portion comprises one of a triangle, a circle, and a trapezoid.  Nevertheless, it would have been obvious to one of ordinary skill in the art to adjust the cross-sectional shape of the light shielding layer, including a shape of triangle, circle, or trapezoid as a routine skill in the art in order to provide desired shape of the light shielding layer for the thin film transistor of the display device.  
Regarding Claim 8, Hao teaches wherein the first dielectric layer comprises silicon nitride and the second dielectric layer comprises silicon oxide (paragraph 84).

Regarding Claim 10, referring to at least Fig. 3 and related text, Hao teaches a method for manufacturing a thin film transistor, the method comprising: forming a light shielding layer (301) and a first dielectric layer (3021) on a substrate (300) (paragraphs 83-84); forming a second dielectric layer (3022) on the light shielding layer and the first dielectric layer to cover the light shielding layer and the first dielectric layer (paragraph 84), wherein a refractive index of the first dielectric layer is greater than a refractive index of the second dielectric layer (paragraph 84, a refractive index of 3021 formed of silicon nitride is greater than a refractive index of 3022 formed of silicon oxide), and wherein forming the light shielding layer and the first dielectric layer on the substrate comprises forming the light shielding layer on the substrate, and forming the first dielectric layer on the light shielding layer and the substrate 
While Hao does not explicitly disclose “forming a light blocking portion in the same layer as the light shielding layer and spaced apart from the light shielding layer on the substrate”, it would have been obvious to one of ordinary skill in the art to adjust the shape or pattern of the light shielding layer, including the shape/pattern of the light shielding layer such that a light blocking portion is formed in the same layer as the light shielding layer and spaced apart from each other on the substrate as claimed, as a routine skill in the art in order to provide desired shape or pattern of the light shielding layer for the thin film transistor of the display device.  This is evidenced by Izawa teaching a thin film transistor (30) (figs. 5-6 & paragraphs 80-81), comprising: forming a light blocking portion (side portions of 111) formed in the same layer as a light shielding layer (a center portion of 111) and spaced apart from the light shielding layer on the substrate (fig. 6 & paragraphs 80-81).  It is noted that the combined teaching of Hao (fig. 3) regarding the first dielectric layer covering the light shielding layer with that of Izawa (fig. 6) teaching the light blocking portion in the same layer as the light shielding layer would result the first dielectric layer also covering the light blocking portion.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hao with that of Izawa in order to provide desired shape or pattern of the light shielding layer for the thin film transistor of the display device.  
Regarding Claim 13, Izawa teaches wherein a material of the light blocking portion is the same as a material of the light shielding layer (paragraphs 80-81).

Regarding Claim 16, Hao teaches a display panel comprising the thin film transistor (paragraphs 4 and 37).
Regarding Claim 17, Hao teaches a display device comprising the thin film transistor (paragraphs 4 and 37).
Regarding Claim 20, Hao teaches a display panel comprising the thin film transistor (paragraphs 4 and 37). 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new/different ground of rejection as set forth above in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829